DETAILED ACTION
Claims 1-14, 16-18 and 20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 8, 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0032003 A1 to Stawikowski et al. in view of U.S. Pub. No. 2018/0299863 A1 to Caine et al. and further in view of U.S. Pub. No. U.S. Pub. No. 2021/0382727 A1 to Vigil et al. and further in view of U.S. Pub. No. 2020/0174842 A1 to Wang et al.

As to claim 1, Stawikowski teaches a distributed control system, comprising: 
a processor (Proc 400); and 
a memory (Mem 402), accessible by the processor, and storing instructions that, when executed by the processor, cause the processor to run a manager, wherein the distributed control system is communicatively coupled to a plurality of container hosts of a container orchestration system (I/O Devices 103), and wherein the manager is configured to perform actions comprising: 
receiving, via client input (Step 302), one or more container images, wherein each of the one or more container images comprises a container image file for operating one or more applications of the distributed control system (Images 105 ) (“...At subsequent step 302, the user may use the container client 100, such as the Docker client 100, to generate a command to deploy a service using a container stack in one or several of the I/O devices 103.1 to 103.5. The command may be based on a deployment file (or stack file) and the deployment can be performed using the “Docker stack deploy” command. A stack may comprise one service or a set of several services that may be dependent or independent on each other. For example, a stack may be a set of interrelated services that share dependencies and can be orchestrated together. A single stack may be capable of defining and coordinating the functionality of an entire application, although very complex applications may use multiple stacks. A complete stack can be deployed using only one deployment file according to the invention...Step 302 may comprise several sub-steps to obtain and deploy the stack file. The user may start step 302 by composing a new stack file, using Docker compose for example, selecting an existing stack file or modifying an existing stack file stored in a local or remote storage...The service may be already identified in the stack file or may be inputted by the user. The service is identified using a name/identifier, which enables to retrieve an image of the service in the registry 104. As mentioned above, the identifier identifying the service may be the name of one of the images 105 in the registry 104. In complement, the identifier identifying the service may identify a version of the image or may indicate that the latest version is to be deployed....” paragraphs 0100-0102); and 
identifying a container host of the plurality of container hosts for executing a respective container image of the one or more container images in response to the container host meeting one or more container orchestration constraints (at least one device constraint), wherein the container host is configured to generate a visualization of a controlled machine or process of the distributed control system in in response to executing the respective container image (“...At sub-step 304, the user may specify at least one device constraint. The device constraint can then be used by the I/O devices 103 to identify whether they are concerned by the service deployment or not. No restriction is attached to the device constraint. For example, the device constraint may be based on the device labels identified above, such as a type of I/O device (“pump” for example), or may alternatively be the device identifier of a I/O device 103 as mentioned above...” paragraph 0103).
Stawikowski is silent with reference to transmitting, via an API server associated with the visualization manager, a configuration for accessing the visualization associated with the respective container image to a thin client device, wherein the thin client device is configured to display the visualization in response to receiving the configuration for accessing the visualization associated with the respective container image from the container host and 
wherein the one or more container orchestration constraints are indicative of an amount resources available to meet a resource request for running a container.   
Caine teaches transmitting, via a visualization manager (visualization manager), a configuration for accessing the visualization associated with the respective container image (data defining visualization) to a thin client device (a thin client HMI), wherein the thin client device is configured to display the visualization in response to receiving the configuration for accessing the visualization associated with the respective container image from the container host (“...The present disclosure relates to HMI technology that addresses such needs. In accordance with certain aspects of the technology, a system comprises a visualization manager comprising a predetermined configuration of a layout of a combined automation visualization and that, in operation, provides the configuration to a thin client HMI to cause the thin client HMI to access a plurality of visualizations from a respective plurality of industrial automation visualization sources of a controlled machine or process, the configuration defining specific individual visualizations to be included in the combined visualization, the location and layout of the individual visualizations in the combined visualization, and the industrial automation sources of the individual visualizations...In the illustrated embodiment, an example device for providing configurations of the visualizations, and particularly for combined visualizations takes the form of a “visualization manager ” or server 40. The visualization manager  may itself comprise one or more servers or other processing components capable of accessing data defining visualization from multiple other components that themselves produce the content. The visualization manager  is coupled to or includes interface circuitry 42 for transmitting configurations for combined visualizations to the thin client HMIs. As discussed below, in operation, the visualization manager receives data indicative of such factors as identifications of the thin client HMIs, their location, their users or the user roles, and so forth, and sends configuration data to the thin client HMIs which compile and display combined visualizations based upon underlying policies on which the configurations are based. Here again, and as also discussed below, these policies allow for highly customized provision of visualizations from visualization sources and for creation of one or more combined visualizations and alteration of the visualizations or portions of them based on factors such as the particular user, the user's particular role, the particular location where the combined visualizations may be viewed and/or interacted with, the particular thin client HMI device, the particular time, particular machine conditions, and so forth. It may be noted that one or more of the visualizations making up the combined visualization may also be adapted based upon such factors, though other visualizations of the combined visualization may be unchanged or otherwise specified. Also, as discussed below, the configurations provided by the visualization manager  may allow the user or operator to alter or otherwise interact with one or more of the visualizations of the combined visualization...” paragraphs 0005/0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Stawikowski with the teaching of Caine because the teaching of Caine would improve the system of Stawikowski by providing a visualization manager for accessing data defining visualization from multiple other components and displaying combined visualizations.
Vigil teaches transmitting, via an API server (Application Programming Interface (API) Server 128) associated with the visualization manager, a configuration (“...An application programming interface (API) server 128 is a container-orchestration server for automating application deployment, scaling, and management. For example, the API server 128 can be a Kubernetes API server. The API server 128 can receive the request to launch the workload using the configuration file 126. Then the API server 128 can forward the request to a controller 130 which can provision resources and launch the workload. For example, the Kubernetes API server can receive a Greenplum Instance yaml configuration file for launching a workload and can forward the yaml configuration file to a Greenplum Operator which is the controller 130 to launch a number of containers 132, 134 and 136 for the workload...” paragraph 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Stawikowski and Caine with the teaching of Vigil because the teaching of Vigil would improve the system of Stawikowski and Caine by providing a container-orchestration server for launching a workload.
Wang teaches wherein the one or more container orchestration constraints are indicative of an amount resources available to meet a resource request (resource requests based on criteria like resource availability, system health, desired quality of service (QoS), security concerns) for running a container (“...Some embodiments of the present invention may include one, or more, of the following features, characteristics and/or advantages: (i) in cloud environments, compute, network and storage resources are offered as commodities on demand; (ii) cloud tenants request those resources through a cloud management system (CMS), which monitors the availability of the resources and provisions resources to the tenants; (iii) usually agents running on cloud servers are used to monitor available resources and to inform the CMS; (iv) CMS keeps track of the available resources (e.g., CPU, Memory, disk, network bandwidth) and admits requests when desired resource is available; (v) admission control is widely used in cloud management systems to accept or reject resource requests based on criteria like resource availability, system health, desired quality of service (QoS), security concerns; (vi) typically the admission control represents the validation process to check whether the cloud system has sufficient current resources, known and unknown, to serve an incoming request; (vii) These requests include, but are not limited to, (a) requests to provision virtualized resources such as virtual machines, virtual storage, virtual networks, etc., and (b) requests of starting applications, containers, services, etc.; (viii) in container cloud, these requests are container requests; (ix) each container request can run different container images and the operational states of containers are related to their images as well; (x) certain type of resources may be unaccounted for by the CMS, or not monitored by the agents; (xi) an example would be in the Linux containers cloud; (xii) containers on the same worker share the same operating system kernel, thus the resource limitations in the kernel are inherited in the containers; and (xiii) for example, in a container cloud management system like Kubernetes or Docker Swarm, the tenant specifies the required resources for a container in terms of CPU and memory...” paragraph 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Stawikowski, Caine and Vigil with the teaching of Wang because the teaching of Wang would improve the system of Stawikowski, Caine and Vigil by providing a technique for optimally managing computing resources.

As to claim 2, Stawikowski teaches the distributed control system of claim 1, wherein the plurality of container hosts comprises servers, remote desktops, computing devices, thin clients, or any combination thereof (I/O devices 103).  

As to claim 3, Stawikowski teaches the distributed control system of claim 1, wherein the container image file comprises source code, one or more application libraries, one or more system libraries, one or more dependencies, one or more runtime tools, one or more default values for application settings, or any combination thereof, associated with the one or more applications (Images 105).  

As to claim 4, Caine teaches the distributed control system of claim 1, wherein the thin client device is configured to display the visualization using available memory of the thin client device (“...The present disclosure relates to HMI technology that addresses such needs. In accordance with certain aspects of the technology, a system comprises a visualization manager comprising a predetermined configuration of a layout of a combined automation visualization and that, in operation, provides the configuration to a thin client HMI to cause the thin client HMI to access a plurality of visualizations from a respective plurality of industrial automation visualization sources of a controlled machine or process, the configuration defining specific individual visualizations to be included in the combined visualization, the location and layout of the individual visualizations in the combined visualization, and the industrial automation sources of the individual visualizations...In the illustrated embodiment, an example device for providing configurations of the visualizations, and particularly for combined visualizations takes the form of a “visualization manager ” or server 40. The visualization manager  may itself comprise one or more servers or other processing components capable of accessing data defining visualization from multiple other components that themselves produce the content. The visualization manager  is coupled to or includes interface circuitry 42 for transmitting configurations for combined visualizations to the thin client HMIs. As discussed below, in operation, the visualization manager receives data indicative of such factors as identifications of the thin client HMIs, their location, their users or the user roles, and so forth, and sends configuration data to the thin client HMIs which compile and display combined visualizations based upon underlying policies on which the configurations are based. Here again, and as also discussed below, these policies allow for highly customized provision of visualizations from visualization sources and for creation of one or more combined visualizations and alteration of the visualizations or portions of them based on factors such as the particular user, the user's particular role, the particular location where the combined visualizations may be viewed and/or interacted with, the particular thin client HMI device, the particular time, particular machine conditions, and so forth. It may be noted that one or more of the visualizations making up the combined visualization may also be adapted based upon such factors, though other visualizations of the combined visualization may be unchanged or otherwise specified. Also, as discussed below, the configurations provided by the visualization manager  may allow the user or operator to alter or otherwise interact with one or more of the visualizations of the combined visualization...” paragraphs 0005/0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Stawikowski, Vigil and Wang with the teaching of Caine because the teaching of Caine would improve the system of Stawikowski, Vigil and Wang by providing a visualization manager for accessing data defining visualization from multiple other components and displaying combined visualizations.

 As to claim 8, Caine teaches the distributed control system of claim 1, wherein the thin client device comprises a computer terminal, a screen, a monitor, a tablet device, a smartphone, laptop, or any combination thereof (thin client HMI) (“...The present disclosure relates to HMI technology that addresses such needs. In accordance with certain aspects of the technology, a system comprises a visualization manager comprising a predetermined configuration of a layout of a combined automation visualization and that, in operation, provides the configuration to a thin client HMI to cause the thin client HMI to access a plurality of visualizations from a respective plurality of industrial automation visualization sources of a controlled machine or process, the configuration defining specific individual visualizations to be included in the combined visualization, the location and layout of the individual visualizations in the combined visualization, and the industrial automation sources of the individual visualizations...In the illustrated embodiment, an example device for providing configurations of the visualizations, and particularly for combined visualizations takes the form of a “visualization manager ” or server 40. The visualization manager  may itself comprise one or more servers or other processing components capable of accessing data defining visualization from multiple other components that themselves produce the content. The visualization manager  is coupled to or includes interface circuitry 42 for transmitting configurations for combined visualizations to the thin client HMIs. As discussed below, in operation, the visualization manager receives data indicative of such factors as identifications of the thin client HMIs, their location, their users or the user roles, and so forth, and sends configuration data to the thin client HMIs which compile and display combined visualizations based upon underlying policies on which the configurations are based. Here again, and as also discussed below, these policies allow for highly customized provision of visualizations from visualization sources and for creation of one or more combined visualizations and alteration of the visualizations or portions of them based on factors such as the particular user, the user's particular role, the particular location where the combined visualizations may be viewed and/or interacted with, the particular thin client HMI device, the particular time, particular machine conditions, and so forth. It may be noted that one or more of the visualizations making up the combined visualization may also be adapted based upon such factors, though other visualizations of the combined visualization may be unchanged or otherwise specified. Also, as discussed below, the configurations provided by the visualization manager  may allow the user or operator to alter or otherwise interact with one or more of the visualizations of the combined visualization...” paragraphs 0005/0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Stawikowski, Vigil and Wang with the teaching of Caine because the teaching of Caine would improve the system of Stawikowski, Vigil and Wang by providing a visualization manager for accessing data defining visualization from multiple other components and displaying combined visualizations.

As to claim 9, see the rejection of claim 1 above.

As to claim 14, Caine teaches the system of claim 9, wherein the one or more container images comprise applications that are executable as the one or more containers at runtime of the thin client device (“...The present disclosure relates to HMI technology that addresses such needs. In accordance with certain aspects of the technology, a system comprises a visualization manager comprising a predetermined configuration of a layout of a combined automation visualization and that, in operation, provides the configuration to a thin client HMI to cause the thin client HMI to access a plurality of visualizations from a respective plurality of industrial automation visualization sources of a controlled machine or process, the configuration defining specific individual visualizations to be included in the combined visualization, the location and layout of the individual visualizations in the combined visualization, and the industrial automation sources of the individual visualizations...In the illustrated embodiment, an example device for providing configurations of the visualizations, and particularly for combined visualizations takes the form of a “visualization manager ” or server 40. The visualization manager  may itself comprise one or more servers or other processing components capable of accessing data defining visualization from multiple other components that themselves produce the content. The visualization manager  is coupled to or includes interface circuitry 42 for transmitting configurations for combined visualizations to the thin client HMIs. As discussed below, in operation, the visualization manager receives data indicative of such factors as identifications of the thin client HMIs, their location, their users or the user roles, and so forth, and sends configuration data to the thin client HMIs which compile and display combined visualizations based upon underlying policies on which the configurations are based. Here again, and as also discussed below, these policies allow for highly customized provision of visualizations from visualization sources and for creation of one or more combined visualizations and alteration of the visualizations or portions of them based on factors such as the particular user, the user's particular role, the particular location where the combined visualizations may be viewed and/or interacted with, the particular thin client HMI device, the particular time, particular machine conditions, and so forth. It may be noted that one or more of the visualizations making up the combined visualization may also be adapted based upon such factors, though other visualizations of the combined visualization may be unchanged or otherwise specified. Also, as discussed below, the configurations provided by the visualization manager  may allow the user or operator to alter or otherwise interact with one or more of the visualizations of the combined visualization...” paragraphs 0005/0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Stawikowski, Vigil and Wang with the teaching of Caine because the teaching of Caine would improve the system of Stawikowski, Vigil and Wang by providing a visualization manager for accessing data defining visualization from multiple other components and displaying combined visualizations.
  
As to claim 16, Vigil teaches the system of claim 9, wherein the visualization manager is communicatively coupled to each of the plurality of container hosts via an API server (An application programming interface (API) server 128) associated with the system (“...An application programming interface (API) server 128 is a container-orchestration server for automating application deployment, scaling, and management. For example, the API server 128 can be a Kubernetes API server. The API server 128 can receive the request to launch the workload using the configuration file 126. Then the API server 128 can forward the request to a controller 130 which can provision resources and launch the workload. For example, the Kubernetes API server can receive a Greenplum Instance yaml configuration file for launching a workload and can forward the yaml configuration file to a Greenplum Operator which is the controller 130 to launch a number of containers 132, 134 and 136 for the workload...” paragraph 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Stawikowski, Vigil and Wang with the teaching of Vigil because the teaching of Vigil would improve the system of Stawikowski, Vigil and Wang by providing a container-orchestration server for launching a workload.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0032003 A1 to Stawikowski et al. in view of U.S. Pub. No. 2018/0299863 A1 to Caine et al. and further in view of U.S. Pub. No. U.S. Pub. No. 2021/0382727 A1 to Vigil et al. and further in view of U.S. Pub. No. 2020/0174842 A1 to Wang et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2018/0081664 A1 to Sagiraiu.

As to claim 5, Stawikowski as modified by Caine, Vigil and Wang teaches the distributed control system of claim 1, however it is silent with reference to wherein the one or more container orchestration constraints comprise resource availability, memory availability, central processing unit (CPU) availability, or any combination thereof associated with each of the plurality of container hosts.  
Sagiraiu teaches wherein the one or more container orchestration constraints comprise resource availability, memory availability, central processing unit (CPU) availability, or any combination thereof associated with each of the plurality of container hosts (“... Once the configuration scripts are generated for LSPF service image 130 based on the LSPF image configuration metadata 140 provided by administrator 145, a second service image is generated and placed in image repository 125, wherein the second service image includes the scripts for the deployment operations. In particular, image repository 125 permits a user or administrator associated with processing environment 115 to select an image with the associated scripts and deploy the image based on selected preferences and the current state of the processing environment. Accordingly, an administrator of processing environment 115 may be provided a user interface by administration node 120, wherein the user interface permits the administrator to select a service image from image repository 125, as well resources that should be made available to the service when it is deployed in processing environment 115. These resources include the number of nodes for the service, the number of processing cores for the service, the amount of memory for the service, any storage repositories that should be made available to the service, or any other similar resource selections. Further, the user may also be able to select supplementary service images that can work alongside a first image in processing environment 115. For example, an administrator may desire to execute a Splunk service in conjunction with a Hadoop cluster service. Accordingly, when Splunk is deployed, the scripts for the Splunk service may also be configured to retrieve configuration information for the Hadoop cluster, such as IP addresses for the Hadoop cluster, the number of nodes for the Hadoop cluster, any storage repositories made available to the Hadoop cluster, or any other similar information. Once the information is obtained by that administration node, the scripts may be used to deploy the service, wherein deploying the service may include moving files to their appropriate location on the nodes, and replacing any variables (such as IP address variables, memory location variables, and the like) in the files to make the application executable in processing environment 115...” paragraph 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Stawikowski, Caine, Vigil and Wang with the teaching of Chen because the teaching of Chen would improve the system of Stawikowski, Caine, Vigil and Wang by providing a necessary resources (processor/memory) for processing computing program tasks.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0032003 A1 to Stawikowski et al. in view of U.S. Pub. No. 2018/0299863 A1 to Caine et al. and further in view of U.S. Pub. No. U.S. Pub. No. 2021/0382727 A1 to Vigil et al. and further in view of U.S. Pub. No. 2020/0174842 A1 to Wang et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2018/0331969 A1 to Chen et al.

As to claim 6,  Stawikowski as modified by Caine, Vigil and Wang teaches the distributed control system of claim 1, however it is silent with reference to wherein the actions comprise: ranking each of the plurality of container hosts based on the one or more container orchestration constraints; and identifying the container host from the plurality of container hosts for executing the respective container image based on determining the container host has a higher ranking compared to other container hosts of the plurality of container hosts.  
Chen teaches wherein the actions comprise: 
ranking each of the plurality of container hosts based on the one or more container orchestration constraints (Block 208) and identifying the container host from the plurality of container hosts for executing the respective container image based on determining the container host has a higher ranking compared to other container hosts of the plurality of container hosts (Block 210) (“...The scheduler ranks the plurality of hosts based on the network complexity weight for each host of the plurality of hosts (block 208). For example, the scheduler 190 may rank the remaining hosts 110A-D based on the overlay network complexity weight corresponding to each host 110A-D. As discussed above, the overlay network complexity weight may be based on one or more of the following and/or any combination of weight factors, quantity of network service ports 156 exposed, quantity of overlay networks 150, address of network service port 156 (e.g., port_80), etc. Next, the scheduler dispatches a third container to a second host of the plurality of hosts based on the resource availability and the network complexity weight corresponding to the second host (block 210). For example, the scheduler 190 may dispatch a container 170F to a host 110C based on the resource availability and the overlay network complexity weight corresponding to host 110C relative to the resource availability and overlay network complexity weight corresponding to hosts 110A-D. By adding containers 170 to hosts 110 based on overlay NCW and resource availability, the scheduler 190 advantageously ensures that the host 110 is suitable for the new container 170 (e.g., has appropriate resources to run the container) and also increases container density per host, which reduces overly burdensome and complex network overlay rules or the creation of additional overlay networks...” paragraph 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Stawikowski, Caine, Vigil and Wang with the teaching of Chen because the teaching of Chen would improve the system of Stawikowski, Caine, Vigil and Wang by providing a scheduler for advantageously ensuring that the host 110 is suitable for the new container 170 (e.g., has appropriate resources to run the container) (Chen paragraph 0029).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0032003 A1 to Stawikowski et al. in view of U.S. Pub. No. 2018/0299863 A1 to Caine et al. and further in view of U.S. Pub. No. U.S. Pub. No. 2021/0382727 A1 to Vigil et al. and further in view of U.S. Pub. No. 2020/0174842 A1 to Wang et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2020/027210 A1 to Haemel et al.

As to claim 7, Stawikowski as modified by Caine, Vigil and Wang teaches the distributed control system of claim 1, however it is silent with reference to wherein the visualization comprises an enhanced camera view, an augmented reality view, or both of at least a portion of the controlled machine or process of the distributed control system.  
Haemel teaches wherein the visualization comprises an enhanced camera view, an augmented reality view (augmented reality displays), or both of at least a portion of the controlled machine or process of the distributed control system (“...The visualization services 220 may be leveraged to generate visualizations for viewing the outputs of the applications and/or deployment pipeline(s) 210. For example, the GPUs 222 may be leveraged by the visualization services 220 to generate the visualizations. In addition, rendering effects, such as ray-tracing, may be implemented by the visualization services 220 to generate higher quality visualizations. The visualizations may include, without limitation, 2D image renderings, 3D volume renderings, 3D volume reconstruction, 2D tomographic slices, virtual reality displays, augmented reality displays, and/or the like. In some examples, virtualized environments may be used to generate a virtual interactive display or environment (e.g., a virtual environment) for interaction by users of the system (e.g., doctors, nurses, radiologists, etc.). In such examples, the visualization services 220 may include an internal visualizer, cinematics, and/or other rendering or image processing capabilities or functionality (e.g., ray tracing, rasterization, internal optics, etc.)...” paragraph 0055).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Stawikowski, Caine, Vigil and Wang with the teaching of Haemel because the teaching of Haemel would improve the system of Stawikowski, Caine, Vigil and Wang by providing an interactive experience of a real-world environment where objects that reside in real world are enhanced by computer-generated perceptual information.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0032003 A1 to Stawikowski et al. in view of U.S. Pub. No. 2018/0299863 A1 to Caine et al. and further in view of U.S. Pub. No. U.S. Pub. No. 2021/0382727 A1 to Vigil et al. and further in view of U.S. Pub. No. 2020/0174842 A1 to Wang et al. as applied to claim 9 above, and further in view of U.S. Pub. No. 2010/0325076 A1 to Paulk et al.

As to claim 10, Stawikowski teaches the system of claim 9, wherein the visualization manager is configured to perform actions comprising: 
receiving one or more container images representing one or more containers, wherein the one or more container images are defined based on client input (“...At subsequent step 302, the user may use the container client 100, such as the Docker client 100, to generate a command to deploy a service using a container stack in one or several of the I/O devices 103.1 to 103.5. The command may be based on a deployment file (or stack file) and the deployment can be performed using the “Docker stack deploy” command. A stack may comprise one service or a set of several services that may be dependent or independent on each other. For example, a stack may be a set of interrelated services that share dependencies and can be orchestrated together. A single stack may be capable of defining and coordinating the functionality of an entire application, although very complex applications may use multiple stacks. A complete stack can be deployed using only one deployment file according to the invention...Step 302 may comprise several sub-steps to obtain and deploy the stack file. The user may start step 302 by composing a new stack file, using Docker compose for example, selecting an existing stack file or modifying an existing stack file stored in a local or remote storage...The service may be already identified in the stack file or may be inputted by the user. The service is identified using a name/identifier, which enables to retrieve an image of the service in the registry 104. As mentioned above, the identifier identifying the service may be the name of one of the images 105 in the registry 104. In complement, the identifier identifying the service may identify a version of the image or may indicate that the latest version is to be deployed....” paragraphs 0100-0102); 
identifying a first set of one or more thin client devices from the plurality of container hosts of the container orchestration system for executing the one or more containers in response to the first set of one or more thin client devices meeting one or more container orchestration constraints (“...At sub-step 304, the user may specify at least one device constraint. The device constraint can then be used by the I/O devices 103 to identify whether they are concerned by the service deployment or not. No restriction is attached to the device constraint. For example, the device constraint may be based on the device labels identified above, such as a type of I/O device (“pump” for example), or may alternatively be the device identifier of a I/O device 103 as mentioned above...” paragraph 0103). 
Paulk teaches wherein the first set of one or more thin client devices (first client) is configured to generate the one or more visualizations in response to executing the one or more containers,
receiving the one or more visualizations from the first set of one or more thin client devices, and 
transmitting the one or more visualizations to a second set of one or more thin client devices (second client) from a plurality of devices that are not a part of the container orchestration system, wherein the second set of one or more thin client devices is configured to display the one or more visualizations (“...Flowchart 600 begins at step 602. At step 604, a knowledge visualization server receives a request for one or more visualizations. At step 606, the knowledge visualization server retrieves data associated with the one or more visualizations from one or more databases communicatively coupled to the server. In the even the data from the databases is in disparate, incompatible formats, the data is converted into a common format compatible with the knowledge visualization server at step 608...Using an inference engine, the knowledge visualization server applies one or more inference rules to the data associated with the one or more visualizations at step 610. In particular embodiments, these may comprise first-order logic inference rules. Using the inference rules, the inference engine may be able to make classifications based upon known attributes of the data...After the application of the inference rules by the inference engine, at step 612, knowledge server converts the data associated with the one or more visualizations into visualization data, formatted such that one or more clients may convert the visualization data into one or more visualizations. The visualization data is then transmitted to the first and second clients at step 614...At step 616, the knowledge visualization server receives a modification request from the first client. In particular embodiments, this modification request may comprise to customize and/or modify the one or more visualizations based upon the visualization data. For example, the first client may wish change the visual appearance of the visualization, expand the data represented in visualization to include other data and/or remove some data already included in the visualization, or even alter the underlying data in the database...In response to the modification request, at step 618, the knowledge visualization server modifies the visualization data according to the modification request, and at step 620, the server transmits the modified visualization data to both the first and second client. In this way, any changes submitted by the first client, are also reflected on the second client’s visualization...” paragraphs 0048-0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Stawikowski, Caine, Vigil and Wang with the teaching of Paulk because the teaching of Paulk would improve the system of Stawikowski, Caine, Vigil and Wang by providing a technique for sharing visualization between disparate clients.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0032003 A1 to Stawikowski et al. in view of U.S. Pub. No. 2018/0299863 A1 to Caine et al. and further in view of U.S. Pub. No. U.S. Pub. No. 2021/0382727 A1 to Vigil et al. and further in view of U.S. Pub. No. 2020/0174842 A1 to Wang et al. as applied to claim 9 above, and further in view of U.S. Pub. No. 2018/0075152 A1 to Kirkpatrick.

As to clam 11, Stawikowski as modified by Caine, Vigil and Wang teaches the system of claim 9, however it is silent with reference to wherein each of the one or more containers comprises at least one application and respective runtime dependencies.
Kirkpatrick teaches wherein each of the one or more containers comprises at least one application and respective runtime dependencies (“...Container runtime 124 may automatically determine and proactively retrieve data for an application. For example, while an application may have a hierarchical structure explicitly defined in the metadata by the developer, in various examples, the developer need not define the application structure in the metadata. Instead, container runtime 124 may analyze the application code, determine data likely needed by the application, optimistically retrieve that data needed by the application without a developer specifying the data dependencies. That is, application containers 102 may obviate the need for static libraries in some cases by providing runtime dependencies satisfaction. Because application code is run by application containers 102, container runtime 124 can first determine through understanding of application metadata, dependencies of the application, including relevant versioning rules, satisfy those dependencies, and then begin executing the application code. Further, because application containers 102 and runtime system 126 operated outside of operating system 136, operating system 136 need not be modified in order to support the techniques of this disclosure...Techniques of this disclosure may also enable container runtime 124 to perform optimistic prefetching of additional application code and data dependencies of the additional code. In some instances, container runtime 124 may predict additional code likely be needed to provide certain functionality of the application (e.g., for commonly used feature) and proactively retrieve the additional code. For example, container runtime 124 may predict that a user who loads a navigation application is likely to also request directions, the functionality for which may be in a different sub-package from the sub-package that provides the initial user interface for the navigation application. Container runtime 124 may retrieve the additional code (e.g., download one of sub-packages 146 from remote computing device 142A, load a sub-package 104 stored at computing device 100, etc.), identify any data dependencies of the additional code, and pre-fetch the data dependencies of the additional code. In other words, container runtime 124 may determine application code likely to be needed by application container 102 and fetch it while also fetching data on which the code is dependent. In contrast, systems which just pre-fetch the code wait to fetch required data until that code actually is executed...” paragraphs 0030/0031).  
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Stawikowski, Caine, Vigil and Wang with the teaching of Kirkpatrick because the teaching of Kirkpatrick would improve the system of Stawikowski, Caine, Vigil and Wang by providing a container runtime for  executing the application code using its dependencies.


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0032003 A1 to Stawikowski et al. in view of U.S. Pub. No. 2018/0299863 A1 to Caine et al. and further in view of U.S. Pub. No. U.S. Pub. No. 2021/0382727 A1 to Vigil et al. and further in view of U.S. Pub. No. 2020/0174842 A1 to Wang et al. as applied to claim 9 above, and further in view of U.S. Pub. No. 2018/0075152 A1 to Zhang.

As to claim 12, Stawikowski as modified by Caine, Vigil and Wang teaches the system of claim 9, however it is silent with reference to wherein the one or more container orchestration constraints (load-balanced) are252021P-035-U S-ORG1 ALBR:0798defined or modified based on user input.  
Zhang teaches wherein the one or more container orchestration constraints are252021P-035-U S-ORG1 ALBR:0798defined or modified based on user input (The container orchestration component may also be used to view how containers have been distributed (e.g. load-balanced) across multiple computing device 210 and (when applicable) cause the containers to be redistributed more appropriately) (“...The container orchestration component may include an application programming interface (API) that may enable an operator of operator device 230 to access the container orchestration component via a browser (or some other suitable application). In some implementations, the operator may use the interface to verify that a container image has been received by the computing device 210, to upload instructions about how a container image should be tested and deployed, to verify that the container image has been properly deployed, etc. The container orchestration component may also be used to view how containers have been distributed (e.g. load-balanced) across multiple computing device 210 and (when applicable) cause the containers to be redistributed more appropriately. In some implementations, the container orchestration component may include a Marathon software platform and/or a datacenter operating system (DCOS)...” paragraphs 0020/0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Stawikowski, Caine, Vigil and Wang with the teaching of Zhang because the teaching of Zhang would improve the system of Stawikowski, Caine, Vigil and Wang by providing a process of distributing a set of tasks over a set of resources (computing units), with the aim of making their overall processing more efficient.
  
As to claim 13, Stawikowski as modified by Caine, Vigil and Wang teaches the system of claim 9, however it is silent with reference to wherein the one or more container orchestration constraints comprise load balancing of the industrial automation system.  
Zhang teaches wherein the one or more container orchestration constraints comprise load balancing (load-balanced) of the industrial automation system (“...The container image may be communicated to a computing device (also referred to herein as a “node”) that may be part of a cloud computing environment that includes multiple computing devices (at 1.2). The computing device may include one or more container tools that may enable the computing device to operate in a manner described herein. For example, the computing device may test and deploy a container defined by the container image (at 1.3). In some implementations, the computing device may also receive instructions about how the container should be deployed (e.g., how many instances of the container should be created, the manner in which the container should be distributed (e.g., load-balanced) across the computing devices, the system resource (e.g., processor capacity, memory, etc.) that should be used to host the containers etc.)...The container orchestration component may include an application programming interface (API) that may enable an operator of operator device 230 to access the container orchestration component via a browser (or some other suitable application). In some implementations, the operator may use the interface to verify that a container image has been received by the computing device 210, to upload instructions about how a container image should be tested and deployed, to verify that the container image has been properly deployed, etc. The container orchestration component may also be used to view how containers have been distributed (e.g. load-balanced) across multiple computing device 210 and (when applicable) cause the containers to be redistributed more appropriately. In some implementations, the container orchestration component may include a Marathon software platform and/or a datacenter operating system (DCOS)...” paragraphs 0020/0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Stawikowski, Caine, Vigil and Wang with the teaching of Zhang because the teaching of Zhang would improve the system of Stawikowski, Caine, Vigil and Wang by providing a process of distributing a set of tasks over a set of resources (computing units), with the aim of making their overall processing more efficient.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0032003 A1 to Stawikowski et al. in view of U.S. Pub. No. 2018/0299863 A1 to Caine et al. and further in view of U.S. Pub. No. U.S. Pub. No. 2021/0382727 A1 to Vigil et al. and further in view of U.S. Pub. No. 2020/0174842 A1 to Wang et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2020/0192692 A1 to Ghag et al.

As to claim  21, Stawikowski as modified by Caine, Vigil and Wang teaches distributed control system of claim 1, however it is silent with reference to wherein the visualization manager is configured to schedule, via the API server, a deployment of the container to the container host.
Ghag teaches wherein the visualization manager is configured to schedule, via the API server, a deployment of the container to the container host (“...In order to take advantage of the perceived benefits of containerized cloud-native applications, container schedulers such as KUBERNETES®, DOCKER SWARM®, MESOS®, etc. can be used to deploy and/or manage containerized applications. Container schedulers can consider parameters associated with the software defined data center on which they operate to deploy and/or manage the containerized applications. In some approaches, the parameters considered by the container scheduler can include host VCI resources (e.g., host VCI processing resources and/or memory resources), host VCI processing resource and/or memory resource utilization, and/or policy-based affinity rules (e.g., policy-based rules that can control the placement of VCIs and/or containers on host machines within a virtual cluster) as part of scheduling deployment and/or managing containers. This may be sub-optimal as the requirements of software defined data centers continue to expand...” paragraph 0015). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Stawikowski, Caine, Vigil and Wang with the teaching of Ghag because the teaching of Ghag would improve the system of Stawikowski, Caine, Vigil and Wang by providing a technique for scheduling timely and optimal execution of processes.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0032003 A1 to Stawikowski et al. in view of U.S. Pub. No. 2018/0299863 A1 to Caine et al. and further in view of U.S. Pub. No. U.S. Pub. No. 2021/0382727 A1 to Vigil et al. and further in view of U.S. Pub. No. 2020/0174842 A1 to Wang et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2019/0102456 A1 to Miller et al.

As to claim 22, Stawikowski as modified by Caine, Vigil and Wang teaches the distributed control system of claim 1, however it is silent with reference to wherein the visualization manager is configured to receive data indicative of one or more factors of the thin client device, and, in response to a permission policy incorporating at least one of the one or more factors, permit access by the thin client device to the visualization generated by the container host.
Miller teaches wherein the visualization manager is configured to receive data indicative of one or more factors of the thin client device, and, in response to a permission policy incorporating at least one of the one or more factors, permit access by the thin client device to the visualization generated by the host (“...In the illustrated embodiment, an example device for enabling access to the visualizations takes the form of a “visualization manager” or server 40. The visualization manager may itself comprise one or more servers or other processing components capable of accessing or permitting access to data defining visualization content from multiple other components that themselves produce the content. The visualization manager is coupled to or includes interface circuitry 42 for transmitting data between the manager and HMIs (e.g., for authentication) and for permitting access to visualizations on the thin client HMIs, such as based on policies defined by one or more operators and stored on the manager. As discussed below, in operation, the visualization manager receives data indicative of such factors as identifications of the thin client HMIs, their location, their users or the user roles, event triggers, and so forth, and based upon permission policies incorporating such information, permits access by the thin client HMIs directly to visualizations generated by one or more other components, which may be referred to as industrial automation visualization sources...” paragraph 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Stawikowski, Caine, Vigil and Wang with the teaching of Miller because the teaching of Miller would improve the system of Stawikowski, Caine, Vigil and Wang by providing permission policies that permits access by thin client HMIs to visualizations generated by one or more industrial automation visualization sources (Miller paragraph 0026).

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0032003 A1 to Stawikowski et al. in view of U.S. Pub. No. 2018/0299863 A1 to Caine et al. and further in view of U.S. Pub. No. 2017/0090970 A1 to Baskaran et al. 

As to claim 17, Stawikowski teaches a thin client device that is a host node in a container orchestration system, wherein the thin client device comprises: a processor (figure 1); and a memory (figure 1), accessible by the processor, and storing instructions that, when executed by the processor, cause the processor to perform actions comprising: 
receiving, via client input, one or more container images from a visualization manager that represents a primary node within the container orchestration system (“...At subsequent step 302, the user may use the container client 100, such as the Docker client 100, to generate a command to deploy a service using a container stack in one or several of the I/O devices 103.1 to 103.5. The command may be based on a deployment file (or stack file) and the deployment can be performed using the “Docker stack deploy” command. A stack may comprise one service or a set of several services that may be dependent or independent on each other. For example, a stack may be a set of interrelated services that share dependencies and can be orchestrated together. A single stack may be capable of defining and coordinating the functionality of an entire application, although very complex applications may use multiple stacks. A complete stack can be deployed using only one deployment file according to the invention...Step 302 may comprise several sub-steps to obtain and deploy the stack file. The user may start step 302 by composing a new stack file, using Docker compose for example, selecting an existing stack file or modifying an existing stack file stored in a local or remote storage...The service may be already identified in the stack file or may be inputted by the user. The service is identified using a name/identifier, which enables to retrieve an image of the service in the registry 104. As mentioned above, the identifier identifying the service may be the name of one of the images 105 in the registry 104. In complement, the identifier identifying the service may identify a version of the image or may indicate that the latest version is to be deployed....” paragraphs 0100-0102). 
Stawikowski does not explicitly teaches initiating a container based on the one or more received container images,Application No. 17/351,446 Amendment, Interview Summary, and Response to Office Action mailed July 14, 2022 Page 6
establishing a connection with the container,
performing, in response to establishing the connection with the container, one or more operations related to an industrial automation system specified by the one or more container images, and
displaying one or more visualizations corresponding to the one or more operations.  
Baskaran teaches initiating a container based on the one or more received container images (“...The invention additionally provides a system for implementing a simulation based operator training system on a cloud based computing cluster. The system comprises (i) an interface for receiving information identifying one or more parameters of an operator training simulation, (ii) a repository of virtual machine (VM) images comprising at least a master VM image, an operator VM image and an instructor VM image, (iii) a master VM instantiate on a first physical host platform selected from among a set of available cloud computing resources, wherein instantiation of the master VM is based on the master VM image, (iv) an operator VM instantiated on a second physical host platform selected from among the set of available cloud computing resources, wherein instantiation of the operator VM is based on the operator VM image, and (v) an instructor VM instantiated on a third physical host platform selected from among the set of available cloud computing resources, wherein instantiation of the instructor VM is based on the instructor VM image...The instantiated master VM and the instantiated operator VM may be in network communication with each other, and the instantiated master VM and the instantiated instructor VM are in network communication with each other. Additionally, selection of the first physical host platform from among the set of available cloud computing resources may be based on one or more of: (i) number of tags (T.sub.num) implemented within an identified operator training simulation, (ii) a specified number of instances (Sim.sub.num) of the identified operator training simulation for parallel execution at the master VM, (iii) a specified time scale (T.sub.scale) for performance of the identified operator training simulation, and (iv) a specified division of basic cycle (BasCycle.sub.val) for performance of the identified operator training simulation... Instantiation of a VM on a corresponding physical host platform comprises deployment of one or more of an operating system, drivers, and one or more application programs from a VM image onto the physical host platform, and thereafter executing or running the VM as an emulated machine, using the underlying physical host platform...Step 408 comprises instantiating the master VM and each of the operator VM(s) and instructor VM(s) on the corresponding physical host platforms selected at step 406..paragraph 0061)” paragraphs 0022/0023/0047/0061),Application No. 17/351,446 Amendment, Interview Summary, and Response to Office Action mailed July 14, 2022 Page 6
establishing a connection with the container (Step 410) (“...Step 410 thereafter comprises configuring the networking of each VM (or the underlying physical host platform corresponding to each VM) within the cluster of VMs that have been instantiated at step 408. Network configuration at step 410 may include configuring networking of one or more of the VMs with each other, with client terminals outside the cluster, and/or with any licensing servers within or outside the cloud which contain licensing information or licensing permissions necessary for execution of any software on any VM...” paragraph 0062) and
performing, in response to establishing the connection with the container, one or more operations related to an industrial automation system specified by the one or more container images (“...Implementing industrial automation systems involves training of operators or other personnel to monitor and respond to situations when an industrial plant is operating within or outside of design conditions. Operator training systems achieve this by training operators or plant personnel to handle routine operations, critical operations, and/or crisis situations within a simulated environment...Instantiation of a VM on a corresponding physical host platform comprises deployment of one or more of an operating system, drivers, and one or more application programs from a VM image onto the physical host platform, and thereafter executing or running the VM as an emulated machine, using the underlying physical host platform...” paragraph 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Stawikowski with the teaching of Baskaran because the teaching of Baskaran would improve the system of Stawikowski by a technique for initializing data or information for running or executing application/program.
Caine teaches displaying one or more visualizations corresponding to the one or more operations (“...The present disclosure relates to HMI technology that addresses such needs. In accordance with certain aspects of the technology, a system comprises a visualization manager comprising a predetermined configuration of a layout of a combined automation visualization and that, in operation, provides the configuration to a thin client HMI to cause the thin client HMI to access a plurality of visualizations from a respective plurality of industrial automation visualization sources of a controlled machine or process, the configuration defining specific individual visualizations to be included in the combined visualization, the location and layout of the individual visualizations in the combined visualization, and the industrial automation sources of the individual visualizations...In the illustrated embodiment, an example device for providing configurations of the visualizations, and particularly for combined visualizations takes the form of a “visualization manager ” or server 40. The visualization manager  may itself comprise one or more servers or other processing components capable of accessing data defining visualization from multiple other components that themselves produce the content. The visualization manager  is coupled to or includes interface circuitry 42 for transmitting configurations for combined visualizations to the thin client HMIs. As discussed below, in operation, the visualization manager receives data indicative of such factors as identifications of the thin client HMIs, their location, their users or the user roles, and so forth, and sends configuration data to the thin client HMIs which compile and display combined visualizations based upon underlying policies on which the configurations are based. Here again, and as also discussed below, these policies allow for highly customized provision of visualizations from visualization sources and for creation of one or more combined visualizations and alteration of the visualizations or portions of them based on factors such as the particular user, the user's particular role, the particular location where the combined visualizations may be viewed and/or interacted with, the particular thin client HMI device, the particular time, particular machine conditions, and so forth. It may be noted that one or more of the visualizations making up the combined visualization may also be adapted based upon such factors, though other visualizations of the combined visualization may be unchanged or otherwise specified. Also, as discussed below, the configurations provided by the visualization manager  may allow the user or operator to alter or otherwise interact with one or more of the visualizations of the combined visualization...” paragraphs 0005/0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Stawikowski and Baskaran with the teaching of Caine because the teaching of Caine would improve the system of Stawikowski and Baskaran by providing a visualization manager for accessing data defining visualization from multiple other components and displaying combined visualizations.

As to claim 20, Caine teaches the thin client device of claim 17, wherein the thin client is configured to use computational memory available on the thin client device to perform the one or more operations and display the one or more visualizations (“...The present disclosure relates to HMI technology that addresses such needs. In accordance with certain aspects of the technology, a system comprises a visualization manager comprising a predetermined configuration of a layout of a combined automation visualization and that, in operation, provides the configuration to a thin client HMI to cause the thin client HMI to access a plurality of visualizations from a respective plurality of industrial automation visualization sources of a controlled machine or process, the configuration defining specific individual visualizations to be included in the combined visualization, the location and layout of the individual visualizations in the combined visualization, and the industrial automation sources of the individual visualizations...In the illustrated embodiment, an example device for providing configurations of the visualizations, and particularly for combined visualizations takes the form of a “visualization manager ” or server 40. The visualization manager  may itself comprise one or more servers or other processing components capable of accessing data defining visualization from multiple other components that themselves produce the content. The visualization manager  is coupled to or includes interface circuitry 42 for transmitting configurations for combined visualizations to the thin client HMIs. As discussed below, in operation, the visualization manager receives data indicative of such factors as identifications of the thin client HMIs, their location, their users or the user roles, and so forth, and sends configuration data to the thin client HMIs which compile and display combined visualizations based upon underlying policies on which the configurations are based. Here again, and as also discussed below, these policies allow for highly customized provision of visualizations from visualization sources and for creation of one or more combined visualizations and alteration of the visualizations or portions of them based on factors such as the particular user, the user's particular role, the particular location where the combined visualizations may be viewed and/or interacted with, the particular thin client HMI device, the particular time, particular machine conditions, and so forth. It may be noted that one or more of the visualizations making up the combined visualization may also be adapted based upon such factors, though other visualizations of the combined visualization may be unchanged or otherwise specified. Also, as discussed below, the configurations provided by the visualization manager  may allow the user or operator to alter or otherwise interact with one or more of the visualizations of the combined visualization...” paragraphs 0005/0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Stawikowski and Baskaran with the teaching of Caine because the teaching of Caine would improve the system of Stawikowski and Baskaran by providing a visualization manager for accessing data defining visualization from multiple other components and displaying combined visualizations.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0032003 A1 to Stawikowski et al. in view of U.S. Pub. No. 2017/0090970 A1 to Baskaran et al. and further in view of U.S. Pub. No. 2018/0299863 A1 to Caine et al. as applied to claim 17 above, and further in view of U.S. Pub. No. 2020/027210 A1 to Haemel et al.

As to claim 18, Stawikowski as modified by Baskaran and Caine teaches the thin client device of claim 17, however it is silent with reference to wherein the one or more visualizations comprise real or near-real time views, schematics, documentation, virtual instrumentation, camera views, augmented reality views, or any combination thereof of machines or processes of the industrial automation system.  
Haemel teaches wherein the one or more visualizations comprise real or near-real time views, schematics, documentation, virtual instrumentation, camera views, augmented reality views (augmented reality displays), or any combination thereof of machines or processes of the industrial automation system (“...The visualization services 220 may be leveraged to generate visualizations for viewing the outputs of the applications and/or deployment pipeline(s) 210. For example, the GPUs 222 may be leveraged by the visualization services 220 to generate the visualizations. In addition, rendering effects, such as ray-tracing, may be implemented by the visualization services 220 to generate higher quality visualizations. The visualizations may include, without limitation, 2D image renderings, 3D volume renderings, 3D volume reconstruction, 2D tomographic slices, virtual reality displays, augmented reality displays, and/or the like. In some examples, virtualized environments may be used to generate a virtual interactive display or environment (e.g., a virtual environment) for interaction by users of the system (e.g., doctors, nurses, radiologists, etc.). In such examples, the visualization services 220 may include an internal visualizer, cinematics, and/or other rendering or image processing capabilities or functionality (e.g., ray tracing, rasterization, internal optics, etc.)...” paragraph 0055).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Stawikowski, Baskaran and Caine with the teaching of Haemel because the teaching of Haemel would improve the system of Stawikowski, Baskaran and Caine by providing an interactive experience of a real-world environment where objects that reside in real world are enhanced by computer-generated perceptual information.

Response to Arguments
Applicant’s arguments with respect to claims 1-14, 16-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194